                Case 2:20-cv-02557-ER Document 12 Filed 11/07/20 Page 1 of 2
Attorneys admitted in                                                              Doniger / Burroughs Building
California, New York,                                                              603 Rose Avenue
Texas, Pennsylvania, and                                                           Venice, California 90291
Maine
                                                                                   Doniger / Burroughs NY
Emily A. Danchuk, Esq.                                                             231 Norman Avenue, Suite 413
emily@donigerlawfirm.com                                                           Brooklyn, New York 11222
(207) 747-4135
                                                                                   Doniger / Burroughs ME
                                                                                   2 Victoria Lane
                                                                                   Falmouth, Maine 04105




DELIVERED VIA ECF SERVICE

                                                            November 7, 2020

Honorable Eduardo C. Robreno
United States District Court
Eastern District of Pennsylvania
James A Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106


RE: Creative Photographers, Inc. v. Grind Mode Media, LLC d/b/a LitViral; 2:20-cv-
02557 (ECR)

Your Honor:

       This firm represents Creative Photographers, Inc. in the above-referenced litigation. I wish
to address several outstanding service issues in an attempt to reduce or resolve such issues.

        It is Plaintiff’s sincere intent to effectuate proper service on Grind Mode Media, LLC
(“GMM”) in order to provide notice of the instant lawsuit to GMM and its self-described
“Publisher/CEO.”a Ms. McKinney’s facts differ substantially from those offered by the two
discrete service processors engaged by our firm to serve Grind Mode Media, LLC. Suffice to say,
upon receipt of Ms. McKinney’s letter to the Court, Plaintiff’s counsel realized the first process
server’s mistake in serving Defendant with the wrong complaint. We immediately thereafter
attempted re-service of the proper complaint to the address listed in Ms. McKinney’s
correspondence with the Court. (Dkt. No. 7)

        Doniger Burroughs’ attorneys have been in email contact with GMM through Ms.
McKinney; we have offered to withdraw the default, stipulate to an extension of time to answer,
and/or to generally discuss resolution of the matter and/or cooperate with Ms. McKinney, to no
avail. Frankly, we are unsure what Ms. McKinney is seeking to accomplish in her correspondence
to the Court, but Plaintiff is eager to proceed with the case and to effectuate service.




a
    https://www.linkedin.com/in/litviral/




                                                 1
          Case 2:20-cv-02557-ER Document 12 Filed 11/07/20 Page 2 of 2




        Plaintiff would prefer to afford Defendant an opportunity to respond to the complaint rather
than proceeding with default motion practice. Accordingly, Plaintiff has declined to proceed with
default and remains generally willing to either seek an extension to continue to attempt service on
Defendant, to stipulate to an enlargement of time for Defendant to answer the complaint, or to
otherwise comply, as Your Honor deems necessary, with the applicable federal and local
procedural laws.


                                                             Respectfully submitted,

                                                         By: /s/ Emily A. Danchuk
                                                             Emily A. Danchuk
                                                             Doniger Burroughs PC
                                                             2 Victoria Lane
                                                             Falmouth, ME 04105
                                                             (207) 747-4135
                                                             emily@donigerlawfirm.com

                                                             Attorneys for Plaintiff Creative
                                                             Photographers, Inc.




cc:    All parties receiving ECF notifications;
       Kenyetta McKinney via email (godschild2020vision@gmail.com)




                                                 2
